UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                    No. 11-4553
                                    No. 13-1119
                                    ___________

                           UNITED STATES OF AMERICA

                                         v.

                              RONALD OTTAVIANO,

                                                  Appellant
                                   ____________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 10-cr-00485)
                    District Judge: Honorable William J. Martini
                                     ____________

                          Argued September 24, 2013
             Before: AMBRO, FISHER and HARDIMAN, Circuit Judges
                               ____________

                            ORDER AMENDING OPINION
                                  ____________

       The opinion entered December 24, 2013 is hereby amended to correct the name of
the law firm for counsel for Appellant as follows:

                   Mark A. Berman, Esquire
                   Hartmann, Doherty, Rosa, Berman & Bulbulia
                   65 Route 4 East
                   River Edge, NJ 07661


For the Court,


Marcia M. Waldron, Clerk

Dated: January 9, 2014